AO   108   (Rev 06/09) Applrcation fbr   a Warrant ro S€ze Propert! Subject to Forfeiture




                                            UNrrpp Srarss Drsrrucr Counr
                                                                                 for the
                                                                     Dislrict of Columbia

                    ln the Matter of the Seizure of                                  )
                  (Btiell! desc be the pruper| to be seized)                         )
                                                                                     )      Case   No.   I   :   l9-sz-00020 (RMM)
           orl. TANKER 'GRACE l" (IMO 9116412) AND                                   )
           ALL PETROLEI'M ABOARD OIL TANKER
                                                                                     )
           'GRACE 1" (rMO 9116412)
                                               AMENDED APPLICATION FOR A WARRANT
                                             TO SETZ E PROPERTY SUBJECT TO FORFEITURE


         l, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
 penalty of perjury that I have reason to believe that the following property in lhe urisdiction ofthe District of
               Columbia                   is subject to forfeiture to the United Slates of America under                                               u.s.c.   $
                       (describe the   prop.rly):
                            50 U.S.C. S 1705t 18 U.S.C. SS 1344, 1349, and 1956; 18 U.S.C. S 981(a) and 28 U.S.C. S 2a61(c);
 and 18 U.S.C. S 982(a); (describe the property)

 olL TANKER'GRACE 1' (rMO 9116412) AND ALL PETROLEUM ABOARD OrL TANKER "GRACE 1' (tMO 9116412)


             The application is based on these facts:

   SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.




             D   Continued on the attached sheet

                                                                                                                 (Signed telephonically)
                                                                                                                   /4 ppl i c an   t's s i gn a ture


                                                                                                    Special Agent Thomas Tamsi, HSI
                                                                                                                  Printed hame and title



Swom to before me and signed telephonically




Date:08114/2019
                                                                                                                     Judge     \
City and state: District of Columbia                                                         Robin M. Meriweather , U.S. M ag istrate Judge
                                                                                                                  Printed name and title
 AO I09 (Rev l2l09) Wanant to Seize ftoperry   Sub.ject   lo Forfeirure


                                        UNrrsn Srarps Drsrrucr Counr
                                                                              for the
                                                                     District of Columbia

                 In the Matter ofthe Seizure of                                  )
             (Briefly describe the property to be seized)                        )
            otl TANKER',GRACE 1', (tMO 9116412) AND                              )       Case   No.      I   :   l9-sz-00020 (RMM)
            ALL PETROLEUM ABOARD OIL TANKER                                      )
            "GRACE 1' (tMO 9'116412)
                                                                                 )

                          AMENDED WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To:         Any authorized Iaw enforcement oflicer

         An application by a federal law enforcement officer or an attorney for the govemment requests that certain
property located in the          jurisdiction of the       District of             Columbia         be seized as being
subject to forfeiture to thennftElStates olAmeiita- ThE property is scribed as tollows:
olL TANKER',GRACE 1" (lMO 9116412) AND ALL PETROLEUM ABOARD OtL TANKER"GRACEI" (tMO 9116412)

 AS FURTHER DESCRIBED IN THE AFFIDAVIT
I find that the affidavit(s) and any recorded testimony establish probable cause to seize lhe property.




            YOU ARE COMMANDED to execute this warranr and seize the property on or before                                                    08t2      019
                                                                                                                                         (not to erceed 14 dq/s)

             D   in the daytime   -   6:00 a.m. to l0:00          p.m.               {   at any time in the day or night, as I find reasonable
                                                                                         cause has been established

         Unless delayed notice is authorized below, you must also give a copy ofthe warrant and a receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt
at lhe place where the property was taken.

        An officer present duri ng the execution ofthe warrant must prepare, as required by law, an inventory ofany
property seized and the officer executing the wanant must promptly retum this warrant and a copy ofthe
                                                                                                          inventoryto
United States Magistrate Judge                                  Robin M. Meriweather


         D I find that immediate nolification may have an adverse result listed in l8 U.S.C. 2705 (except for delay
                                                                                               $
oftrial),and authorize the officer executing this warrant to delay notice to the person
                                                                                        *t o, or"*r,o.. iroperty, will be
searched or seized kheck the appropriate        bo, A
                                                 for                      _
                                                              days hot to exceed 30).

                                                           D    until, the factsjustirying, the later specific date        of

Date and time     issued:      08/14/2019                  {Se
                                                                                          Judge's   sigature

City and state: District of Columbia
                                                                                          Robin M. Meriweath er, U.S. M agistrate Ju
                                                                                                                                     dge
                                                                                                             Printed hame and   ti   e
 AO I09 (Rev l2l09) Warrafl to Seize Propertv Subject lo Forfeiture   (Page 2)


                                                                             Return
Case No.:                                     Date and time warrant executed:           Copy of wanant and inventory left with:


lnYentory made in the presence of:


lnventory ofthe property taken:




                                                                        Certification


         I declare under penalty ofperjury that this inventory is correct and was returned along with the original wanant
to the designated judge.


Date
                                                                                            Lxecuting   oflcer's s ignature



                                                                                               Printed name ahd litle
               AMENDED AFFIDAVIT IN SUP PORT OF SEIZURE WARRANT

        I, Thomas Tamsi, being first duly swom, hereby depose and state as follows:

                                         I.   INTRODUCTION

        l.       I make this afhdavit in support ofan application for a seizure warrant for Oil Tanker

Grace   l,   bearing Intemational Maritime Organization (IMO) Number 9116412 ("Grace             l"),   a

photo of which is contained in Attachment A, and         All   Petroleum Aboard Oil Tanker Grace        l
(collectively the "Target Properties"). There is probable cause to believe that the Target Properties

are subject to seizure and forleiture as described herein.

        2.       U.S. law allows the Target Properties to be seized and forfeited. The United States

will make a legal     assistance request to Gibraltar requesting restraint of the Target Properties   for

the purposes of forfeiture.

        3.       According to publically-available news reporting, on or about July 11, 2019, the

Royal Gibraltar Police arrested the captain and chiefofficer of the Grace     l.
        4.       I   am a Special Agent of the United States Department of Homeland Security

C'DHS), Immigration and Customs Enforcement              ('lCE),   Homeland Security Investigations

("HSI"), and have been since November 2007. I am currently assigned to the Counter Proliferation

Investigations Group at the HSI office ofthe special Agent in charge in Denver, colorado. prior

to my employment with HSI, I worked as a Special Agent with the U.S. Department of Defense

C'DOD) Defense Logistics Agency criminal Investigations Activity from March 2003 to
November 2007 and as a Special Agent with the U.S. Air Force Office of Special Investigations

from May 1999 to March 2003. I am a graduate of the Criminal Investigator Training program at

the Federal Law Enforcement Training Center.




                                                   1
        5.      My duties as a Special Agent for ICE HSI include, but are nor limited to,

investigating violations offederal law, including the illegal export of arms and strategic technology

commodities from the United States and violations          of the Bank    Secrecy   Act and Money
Laundering Control   Act. I am familiar with the federal laws relating to the unlallfirl export of
arms and commodities from the United States, as specified and regulated by the Department             of

State ("DOS") Directorate    of Defense Trade Controls ("DDTC"); Department of                 Commerce

C'DOC') Bureau of Industry and Secudty ("BIS"); and the Department ofthe Treasury Office of

Foreign Assets Control ("OFAC"). I have received training related to identifuing the techniques,

methods, and procedures employed        by groups, organizations, companies, corporations,          and

individuals to export goods and commodities in violation of United States export laws, as well as

laundering funds related to such transactions into and out of the United States. In addition, I have

received specific instmction and training on conducting criminal investigations associated with

export law violations, and have participated in numerous such investigations.              I   have also

participated in gathering evidence to obtain search and seizure warrants relating to financial crimes

and the Intemational Emergency Economic Powers Act        C'IEEPA), 50 U.S.C. $$ 1701-1707.

        6.     The facts set forth in this affidavit are based on information that   I   have obtained

from my personal involvement in the investigation and from other law enforcement officers who

have been involved in this investigation, on documents that I have reviewed, and on my training

and experience. Where    I have reported statements made by others or from documents that I have

reviewed, those statements are reported in substance and in part, unless otherwise indicated.

       7.      This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. Because
                                                                                            this
Affidavit is being submiued for a limited purpose, I have not set forth all of the information
                                                                                               known




                                                 2
to me conceming this investigation. Instead, I have set forth information that I believe to be

sufficient to establish probable cause in support ofthe govemment's application for a warrant to

seize the Target Properties.

        8.      Specifically, based on the facts set forth in this affidavit, there is probable cause to

believe that the subjects ofthe investigation have committed substantive and conspiracy violations

of the money laundering statute, bank fraud statute, and IEEPA. As such, there is probable cause

to   believe that the Target Properties are subject        to forfeiture,   pursuant   to   18 U.S.C.   $$

981(a)(1)(A), 981(a)(1)(C), 28 U.S.C. $ 2461, and 18 U.S.C. g 982(a)(1),       as proceeds   ofthe above

violations, and as property involved in such violations.

        9.      There is also probable cause to believe the Target Properties are foreign assets or

sources   of influence of the Iranian Islamic Revolutionary Guard Corps (IRGC), a designated

foreign terrorist organization, which has engaged in planning and perpetrating federal crimes of

terrorism as defined in l8 U.S.C. $ 2332b(g)(5), and is therefore subject to seizure and forfeiture

under 18 U.S.C. $ 981(a)(1XG)(D.

                               II.   STATUTORY BACKGROUND

A.      The International Emergency Economic Powers Act

        10.    This investigation relates to violations of the Regulations and Executive Orders

issued pursuant to IEEPA, codified at 50 U.S.C. $ 1701 er seq. IEEP A gives the president certain

powers, defined in section 1702, to deal with any threats with respect to which the President has

declared a national emergency, and prescribes criminal penalties for violations thereunder. See 50

U.S.C. $ 1705(a). A conspiracy ro violate IEEpA is prohibited by 1g U.S.C. g 371.




                                                  J
B.        Bank Fraud

          11.     18 U.S.C. $ 1344 criminalizes the execution, or attempt to execute, a scheme or

artifice: (1) to defraud a financial institution; or (2) to obtain any of the moneys, funds, credits,

assets, secudties,   or other property owned by, or under the custody or control of, a financial

institution, by means of false or fraudulent pretenses, representations, or promises.

          12.     18 U.S.C. $ 1349 criminalizes a conspiracy to violate g 1344.

C.        Money Laundering

          13.     18 U.S.C. $ 1956(a)(2)(A) (the intemational promotional money laundering statute)


criminalizes, inter alia, transporting, transmifiing, and transferring, and attempting to transport,

transmit, and transfer a monetary instrument or funds to a place in the United States from or

through a place outside the United States with the intent to promote the carrying on of specified

unla*fr.rI activity. The funds involved in this intemational transportation of funds are not required

to be proceeds of unlawful activity.

          14.     Pursuant   to 18 U.S.C. g 1956(c)(7)(D), the term "specified unlawful activity,"

includes a violation ofthe IEEPA and bank fraud statute.

          15.     18 U.S.C. $ 1956(h) criminalizes a conspiracy to violate g 1956.

D.        Forfeiture Statutes

          16.    This application seeks a seizure warrant under both civil and criminal authority,

because the Target Properties could easily be placed beyond process      ifnot   seized by warrant. News

reporting, including from the Iranian state media, has claimed that the restrained Target properties

will   be released from their current detention   in Gibraltar on August 15, 2019, which is the date of

the Gibraltarian court hearing on their respective investigation. After such release,
                                                                                      the Target
Properties would likely sail back to Iran via intemational waters where
                                                                        it could not be seized.




                                                    1
           17.    Pursuant   to 18 U.S.C. $ 981(a)(t)(C), any propety, real or personal,             which

constitutes or is derived from proceeds traceable to a violation of the IEEPA is subject to civil

forfeiture. Pursuant to 18 U.S.C. g 981(a)(1)(C) and 28 U.S.C. g 2461(c), the same quantum of

property is subject to criminal forfeiture.

           18.    Pursuant   to 18 U.S.C. g      981(a)(1)(C), any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of the bank fraud statute is subject

to civil forfeiture. Pursuant to 18 U.S.C. g 981(a)(1XC) and 28 U.S.C. g 2461(c), the                 same

quantum of property is subject to criminal forfeiture.

           19.    Pursuant   to l8 U.S.C.   $ 981(a)(1)(a), any property, real or personal, involved   in a

transaction or attempted transaction, in violation of 18 U.S.C. $ 1956, or any property traceable to

such property is subject to    civil forfeiture. Pursuant to   18 U.S.C. $ 982(a)(l), any property, real

or personal, involved in a violation of 1 8 U.S.C. $ 1956, or any property traceable to such property

is subject to criminal forfeiture.

        20.       Pursuant   to 18 U.S.C. g 98 1 (a)( 1 )(G)(i), all   assets, foreign   or domestic, of   an

organization engaged in planning or perpetrating any Federal crime of terrorism (as defined in

section 2332b(g)(5)) against the United States, citizens or residents ofthe United Sates, or their

property, are subject to civil forfeiture, as are all assets, foreign or domestic, affording any person

a source   ofinfluence over any such entity or organization. Pursuant to l8 u.S.c. $ 9gl(a)(1)(G)(i)

and 28 U.S.c. $ 2a61(c), the same quantum ofproperty is subject to criminal forfeiture.

       21.        These money laundering and terrorism forfeiture authorities apply to a larger class

ofproperty than the IEEPA and bank fraud forfeiture authorities.

             a.   Money-laundering based forfeitures are not limited to the proceeds of the
                                                                                            crime.

                  Money laundering forfeiture encompasses all property ,,involved in,,the
                                                                                          crime,




                                                     )
                  which can include so-called "clean" or "legitimate" money that is comingled with

                  "tainted" money derived from the specified unland:l activity.

            b.    Terrorism-based forfeitures cover the broadest categories ofproperty, as it includes

                  all property foreign   and domestic, irrespective   if the property   has any nexus to the

                  crime or the United States.

        22.       Pursuant to 28 U.S.C. $ 1355(bX2), this Court has default venue and jurisdiction

over property subject to civil forfeiture that is located in a foreign country or been detained by a

foreign authority. The Target Properties have been detained by a foreign authority.

        23.       Title   18 U.S.C. $ 981(b) states that property subject to forfeiture under g 981 may

be seized via a   civil seizure warrant issued by ajudicial officer "in any district in which a forfeiture

action against the property may be filed," and may be executed             "in any district in which    the

property is found," ifthere is probable cause to believe the property is subject to forfeiture. Section

982(bX1) incorporates the procedures in 21 U.S.C. $ 853 (other than subsection (d)) for all stages

ofa criminal forfeiture proceeding. Section 853(f) permits the govemment to request the issuance

of a seizure warrant for property subject to criminal forfeiture.

        24.       Pursuant   to l8 U.S.C. S 981(bX3), a seizure warrant may be executed             against

foreign property when the seizure warrant is transmitted to the relevant central authority of the

foreign state for service in accordance with any treaty or other intemational agreement.

       25.        Seizures are appropriate from this district, as the subjects ofthe investigation failed

to obtain a license to engage in U.S. dollar transactions from the Treasury Department, which is

located in Washington, D.C., deceived U.S. correspondent banks into ignoring their required anti-

money laundering obligations, as regulated by the Federal Reserve Board, which is located in

Washington, D.C., and this court has default venue for foreign property subject to civil forfeiture.




                                                     6
                       III.   FACTS ESTABLISHING PROBABLE CAUSE

A.      Overview of the Grace 1

        26.      The Grace 1, which was previously flagged in Panama, is a large oil tanker capable

of carryh92,127,146 barrels (approximately 290,000 metric tons) of crude oil.

        27.      Based on investigation, U.S. authorities have determined thal the Grace         I   has a

complex ownership structure.      It is owned,   managed, and crewed by separate companies that

appear to be operating on behalf of other parties. The investigation has revealed, including from

statement     by the IRGC, that Target Properties, which include, the Grace 1, are ultimately

controlled by the IRGC.

        28.      On October 25,2007, the Department ofState and Treasury Department designated

the IRGC pursuant to E.O. 13382 in connection with its support to Iran's ballistic missile and

nuclear programs. The Treasury designation stated:

                 Considered the military vanguard of Iran, the Islamic Revolutionary Guard
                 Corps (IRGC; aka Iranian Revolutionary Guard Corps) is composed of five
                 branches (Ground Forces, Air Force, Navy, Basij militia, and Qods Force
                 special operations) in addition to a counterintelligence directorate and
                 representatives of the Supreme Leader. It runs prisons, and has numerous
                 economic interests involving defense production, construction, and the oil
                 industry. Several of the IRGC's leaders have been sanctioned under     LrJ.,l
                 Security Council Resolution 1747 .

                 The IRGC has been outspoken about its willingness to proliferate ballistic
                 missiles capable of carrying WMD. The IRGC's ballistic missile inventory
                 includes missiles, which could be modified to deliver WMD. The IRGC is
                 one ofthe primary regime organizations tied to developing and testing the
                 Shahab-3. The IRGC attempted, as recently as 2006, to procure
                 sophisticated and costly equipment that could be used to support Iran's
                 ballistic missile and nuclear programs.

        29.      On April 8, 2019, the President designated the IRGC as a Foreign Terrorist

Organization. The designation noted that the IRGC actively participates in, finances, and promotes

terrorism.




                                                  7
       30.     According to the Department of Treasury, the IRGC and its major holdings have a

dominant presence in Iran's commercial and financial sectors, confolling multi-billion dollar

businesses and maintaining extensive economic interests in the           oil industry and the profits from

these activities support the   IRGC's full range of nefarious activities, including the proliferation of

weapons of mass destruction (WMD) and their means of delivery, support for terrorism, and a

variety of human rights abuses, at home and abroad. See https://home.treasury.gov/news/press-

releases/sm703.

       31.     After the President implemented Executive Order 13846 on August 6, 2018, the

Iranian Oil Minister, Bijan Namdar Zangurch. said in an interview, "We have unofficial or

unconventional sales, all of which are secret, because         if they   are made known America would

immediately stop them."

       32.     The investigation has revealed that Iships Management Pte Ltd (lships), a company

located in Singapore, is the manager of lhe Grace 1. The investigation has revealed that Iships is

a front company that was created to conduct and conceal illegal          oil sales. Consistent with   a   front

company, Iships' purported business address in Singapore contained no evidence of it ever having

conducted business there.

       33.     Subpoena retums from U.S. financial institutions revealed that in 2016, Iships made

at least six U.S. dollar payments totaling US$34,108.79 to a U.S. company (U.S. Company 1).

Records related to these payments referenced lhe          Grace.l. Publicly-available information has
revealed that U.S. Company 1 purports to provide petroleum tanker products and related logistics

solutions. As demonstrated below, the Grace        I    is an Iranian owned vessel. As such, these U.S.

dollar transactions, which routed through the United States, would have required a license from

OFAC, however, no such licenses were sought or received.




                                                    8
        34.    Information obtained from a U.S. court-authorized search warrant for the email

accounts   of employees of Iships revealed that it is part of a group of companies named the

Avantgarde Group. The Avantgarde Group has received payments from Mohammad Saeed Al

Aqili and the Al Aqili Group. OFAC sanctioned Mohammad                Saeed   Al Aqili   and the   Al Aqili
Group for assisting the Iranian regime in selting oil in evasion of U.S. trade/economic sancrions.

OFAC noted in the designation that the Al Aqili Group ananged oil sales for the IRGC and

facilikted the circumvention ofoil sanctions by disguising the oil's origin.

       35.     A financial ledger, located inthe email account ofan Iships employee, tracked illicit

U.S. dollar transactions conducted by this network of front companies. The ledger reflects

payments by the Avantgarde Group to the Grace .1. A subpoena to a U.S. Company that provides

insurance   to maritime vessels (U.S. Company 2) revealed that multiple              companies       in   the

Avantgarde Group have laundered wire payments via front companies to purchase insurance from

U.S. Company 2, including for the Grace I .

       36.     In addition to Iships' connection to the Aqili Group, Iships is also directly affiliated

with the National Iranian Oil Company (t{lOC), which OFAC has determined is an agent or

affiliate of the IRGC.

       37.     For example, in September 2017, an Iships employee identified another Iships

employee as a "NIoc fNational Iranian    oil company]     agent" who could "provide Letter of Supply

Guarantee from   NIoc"   and "supply all ranges Iranian   oil."   The employee referred to as an agent

of NIOC was involved with communications between Iships and U.S. Company                 l.
       38.     Specifically, on September 24, 2012, OFAC stated:

               Under the curent Iranian regime, the IRGC's influence has grown within
               NIOC. For example, on August 3, 2011,Iran's parliament approved the
               appointment of Rostam easemi, a Brigadier General in th; IRGC, as
               Minister of petroleum. prior to his appointment, easemi was the



                                                 9
               commander of Khatam Al-Anbia, a construction and development wing of
               the IRGC that generates income and funds operations for the IRGC. Even
               in his new role as Minister of Petroleum, Qasemi has publicly stated his
               allegiance to the IRGC. As the IRGC has become increasingly influential
               in Iran's energy sector, Khatam Al-Anbia has obtained billions of dollars
               worth of contracts with Iranian energy companies, including NIOC, often
               without participating in a competitive bidding process.

(emphasis added).

        39.    As described by OFAC, Rostam Qasemi was involved with both NIOC and the

IRGC. On February 10, 2010, OFAC designated Rostam Qasemi as an IRGC General who used

companies to generate funds for the IRGC.

        40.    Search warrants from the email account   ofan Iships employee included     an email

chain from June 2014, showing that the Iships employee received a confidentiality agreement from

Petro Iran Development Company (PEDCO), which OFAC has designated as a subsidiary of

NIOC. The confidentiality agreement related to the provision of oilfield services products to "the

South Pars Oil Layer Project." This email chain included an intemal PEDCO email, which appears

to have carbon copied Rostam Qasemi. An Iranian news article fromMay2013, corroborated that

Rostam Qasemi visited the South Pars gas field.

       41.     After the Grace   I   was seized, the IRGC Deputy Commaader Rear Admiral        Ali
Fadavi, publically confirmed "we [IRGC] had rented the ship and we URGCI carried the cargo.,,

B.     Recent Voyage ofthe Target Properties

       42.     Given its size and capacity, rhe Grace      1is   required   to use the   Automatic

Identification System (AIS), which was developed in the 1990s as a maritime safety feature that

exchanges vessel information electronically among ships that are near each other.

       43.     Publically-available AIS data revealed that, between 201g and 2019, the Grace      l
appeared to deactivate its AIS to conceal its location. Specifically, from on or
                                                                                 about November   1




                                               l0
through November 20,2018, AIS data revealed that the Grace             I   loitered at the westem end ofthe

Persian Gulf near the Iran/lraq border. The Grace        I   deaclivaled its AIS as it travelled towards the

Iranian port of Asaluyeh, a location where oil tankers are known to load and unload petroleum.

The Grace 1's AIS remained off until December 15, 2018. When the AIS resumed functioning,

the depth of the Grace   I   was consistent   with oil having been loaded while the AIS was tumed off.

        44.     U.S. authorities leamed from AIS data and witness interviews that, around January

16,2019, the Grace .l was co-located with an oil tanker named the Kriti Island in the Gulf of

Oman, where it conducted a ship{o-ship transfer to the Kriti Island.

        45.     U.S. authorities also leamed from AIS data and witness interviews that, around

January 22,2019, the Grace       I   was co-located with an oil tanker named the Marshal Z, a tatker

named by OFAC in a March 2019 public advisory as having engaged in ship+o-ship transfers                 of
petroleum destined for S1,ria, in the Gulf of Oman, where it conducted a ship-to-ship transfer to

the Marshal   Z. Shortly thereafter, the Marshal Z engaged in another ship+o-ship          transfer.

       46.      U.S. authorities leamed from AIS data that the Grace 1's transponder tumed              off
again from on or about April 8 to April 16, 2019, as it traveled in the Persian Gulf toward Iran.

Information obtained during the investigation revealed that, during this period, the Grace                l
received Iranian oil from Kharg Island, Iran. The Grace 1's transponder became operational again

on or about April 17,2019, as it departed Kharg Island with Iranian oil.

       47.      The Target Properties then traveled around Africa and was believed to be travelling

to Syria for offload ofthe petroleum.

       48.      On or about Jrtly 4,2019, the British Royal Marines and authorities in Gibraltar

detained the Target Properties for suspected violations of European Union sanctions
                                                                                    on Svria.




                                                    1l
        49.      According to publically-available news reporting, on or about July 11, 2019, the

Royal Gibraltar Police arrested the captain and chief officer of the Grace 1 for such sanctions

violations.

        50.      According to publically-available news reporting, the detention of the Target

Properties is believed to be in effect until an August 15,2019 hearing. As noted above, publically-

available news reporting indicated that the Gibraltarians may release the Target Properties at that

time.

C.      Illicit Payments Through U.S. Financial      System Related to the Grace         I's Recent
        Voyage

        i.       Fraudulent Documents

        51   .   Witness interviews revealed that individuals associated with the Grace 1 provided

those parties who participated in the above-described ship+o-ship transfers with the Grace         I   with

fraudulent shipping documents stating that lhe Grace     t   had obtained oil and departed from the

Iraqi shipping port, Basra Oil Terminal. U.S. authorities believe that these shipping documents

were forged as a means to conceal the fact that the Grace    I   had actually obtained   oil and departed

from Iran. U.S. authorities presented copies ofthe shipping documents to the relevant authorities

in Iraq, who confirmed that the documents were fraudulent.

        52.      Based on similar investigations   in the past, U.S. authorities believe that       these

fraudulent documents were created not only to deceive the parties involved in the above-described

ship-to-ship transfers but also may have been created to deceive any financial institutions involved

in the related financial transactions. Financial institutions often request supporting documentation

relating to financial transactions, particularly when they involve high-risk industries
                                                                                        such as the

transshipment ofpetroleum, as part oftheir anti-money laundering due diligence
                                                                               efforts. Although




                                                12
such records may not have been presented to U.S. correspondent banks, the preparation         of such

documents is still consistent with known money laundering and bank fraud schemes.

         53.    The Financial Action Task Force has urged all jurisdictions to apply enhanced due

diligence measures to protect against the tenorist financing risk emanating from Iran and the threat

this poses to the intemational financial system, which in tum has caused banks to further scrutinize

transactions with possible Iranian entities.

         54.    The Treasury Department has consistently underscored the risks of conducting

business with entities associated with   Iran. It   has wamed that Iran continues    to use deceptive

tactics including fiont and shell companies to exploit markets in numerous countries to fund its

nefarious activities. These tactics include forging documents, obfuscating data, and hiding      illicit
activities under official cover of govemment entities, among many others. On October 11, 2018,

the Treasury Department issued a comprehensive advisory outlining the deceptive practices the

Iranian regime employs to access the financial system with the intention of furthering its illicit

activities.




         ii.    Transfers Using Multiple Intermediaries

         55.    U.S. authorities believe that multiple companies engaged in multiple financial

transactions relat edto the Grace 1's recent illegal shipment oflranian oil through the U.S. financial

system. Specifically, the companies involved with these transactions were used as intermediaries

to avoid listing the ultimate senders and beneficiaries on these U.S. dollar transactions; in some

instances, the parties described herein used multiple payment intermediaries when dealing
                                                                                          with
the same counterparties. This   activity-the intemational movement of funds by front companies
in   connection with illegal activity and the provision    of false information to U.S.     financial




                                                 l3
institutions regarding the parties to financial transactions-violates U.S. bank fraud and money

laundering laws.

        56.     Specifically, information from U.S. financial institutions, obtained                 by   U.S.

subpoena, revealed that, on or about December 20,2018, Anisa Shipping, an entity registered                 in

Saint Kitts and Nevis, laundered US$4 miltion to Tricolor Enterprises Limited, another entity

registered in Saint Kitts and Nevis. This payment, which reference d the Grace 1 and an offshore

oil rig, routed through   a correspondent bank account in the       United States because the payment was

in U.S. dollars. Information obtained during the investigation revealed that Tricolor Enterprises

Limited is located at the same address in Saint Kitts and Nevis as Blue Energy Trade LTD, an oil

procurement company sanctioned by OFAC for shipping petroleum to Syria.

        57.     Information from U.S. financial institutions, obtained by U.S. subpoena, further

revealed that on or about December 26,2018, Anikom Projects and Logistics FZE, an entity

registered in the United Arab Emirates, wired US$1.3 million to Anisa Shipping. This payment,

which referenced the Grace     ,1   and an offshore   oil rig, routed through   a   conespondent bank account

in the United States because the payment was in U.S. dollars.

       58.     Information from U.S. financial institutions, obtained by U.S. subpoena, further

revealed that, between on or about January 14 and 17,2019, around the time the Grace 1 conducted

the ship+o-ship transfers with the Kriti Island, Blutide FZE, an entity registered in Singapore,

laundered approximately US$7,1 45,286.32viamultiple payments to sicaro Group corp registered

in saint Kitts and Nevis, which has common ownership with rricolor Entelprises Limited. one

of these payments listed "Trade" on the wiring instructions. This payment routed through                    a

correspondent bank account in the United States because the payment was in U.S. dollars.




                                                       t4
        59.     Witness interviews revealed that Blutide FZE chartered the recent Grace             l
petroleum shipment. Due to the timing of Blutide FZE's payment, the fact that it chartered the

Grace I , and its association with other companies that made payments related lo lhe Grace I ,IJ.S.

authorities believe the January 14 to January l7 payment was also associated with the Grace I   .




        60.    Information from U.S. financial institutions, obtained by U.S. subpoena, revealed

that, on or about January 29,2019, Blutide FZE wired US$495,021 to a company in Switzerland

for the Kriti Island to transfer oil from the Grace   l.   Documents associated with this payment

indicated that the purpose of this payment was "Trade," which was the same instruction that

Blutide FZE used when sending Sicaro Group Corp funds on or about January 14, 2019. This

payment routed through a correspondent bank account in the United States because the payment

was in U.S. dollars.




                                               l5
                                       IV. CONCLUSION

        61.     Based on the facts described above, there is probable cause to believe that the

Target Properties are foreign assets or sources of influence of the IRGC, a designated terrorist

organization engaged in planning and perpetrating federal crimes of terrorism, and thus subject to

forfeiture. There is further probable cause to believe that U.S. dollar wires were sent by parties

affiliated with the IRGC, which are traceable to and involved in the Target Properties, also making

them subject to forfeiture.



                                                     Respectfully submitted,

                                                     S      Tet
                                                     Thomas Tamsi
                                                     Special Agent
                                                     Homeland Security Investigations

Subscribed and swom before me telephonically by Special Agent Thomas Tamsi per Fed. R.
Crim. P. 4l (d)(3) on this 4th day of August, 2019.




ROBIN M. MERI     THER
UNITED STATES MAGISTRATE JUDGE
LTNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA




                                               t6
          Attachment A

oIL TANKER -"GRACE 1" (IMO 9116412)




                t7
